                 Case 3:20-cv-05389-BHS Document 18 Filed 11/02/20 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     MARTIN STANLEY IVIE,                             CASE NO. C20-5389 BHS
 8
                             Plaintiff,               ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   TRAVIS ADAMS, et al.,

11                           Defendants.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable David W. Christel, United States Magistrate Judge, Dkt. 15, and

15   Plaintiff Martin Ivie’s (“Ivie”) objections to the R&R, Dkt. 17.

16          On September 3, 2020, Judge Christel issued the R&R recommending that the

17   Court dismiss Ivie’s complaint without prejudice for failure to follow a Court order and

18   failure to provide a serviceable complaint. Dkt. 15. On September 11, 2020, Ivie filed

19   objections. Dkt. 17.

20          The district judge must determine de novo any part of the magistrate judge’s

21   disposition that has been properly objected to. The district judge may accept, reject, or

22


     ORDER - 1
              Case 3:20-cv-05389-BHS Document 18 Filed 11/02/20 Page 2 of 2




 1   modify the recommended disposition; receive further evidence; or return the matter to the

 2   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 3          In this case, Ivie fails to establish any error in the R&R. Instead, he advances

 4   frivolous arguments such as that the Court is committing criminal offenses by dismissing

 5   this case. Dkt. 17. The Court finds Ivie’s objections to be without merit. Therefore, the

 6   Court having considered the R&R, Ivie’s objections, and the remaining record, does

 7   hereby find and order as follows:

 8          (1)    The R&R is ADOPTED;

 9          (2)    Ivie’s complaint is dismissed without prejudice;

10          (3)    Ivie’s motion to proceed in forma pauperis is DENIED as moot; and

11          (4)    The Clerk shall enter a JUDGMENT and close the case.

12          Dated this 2nd day of November, 2020.

13

14

15
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

16

17

18

19

20

21

22


     ORDER - 2
